Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 7/29/2022 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a gaming device for dynamically configuring a composite feature game based on a first feature game and a second feature game in which the first feature game comprises a first unenhanced state that has a first unenhanced play characteristic and a first enhanced state that has a first enhanced play characteristic and wherein the second feature game comprises a second unenhanced state that has a second unenhanced play characteristic and a second enhanced state that has a second unenhanced play characteristic.
	The limitations of Claim 1 “(a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game, (b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game, (c) a composite feature game dynamically configurable from the first feature game and the second feature game, (d) a composite weight table that lists a plurality of weight values assigned to triggering the first feature game, the second feature game, and the composite feature game, respectively, (e) a pay table, and (f) instructions, which, when executed, cause the processor to at least: determine whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a respective weight value assigned to triggering each of the first feature game, the second feature game, and the composite feature game to maintain a level of return-to- player retrieved from the memory, receive a value from a random number generator, upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered based on a weight value assigned to triggering the one feature game to maintain the level of return-to-player when the value from the random number generator corresponds to one of the weight values assigned: animate the one feature game triggered based on a first feature state that the first feature game is currently in, including when the composite feature game is triggered, determine whether the first feature game has reached a first threshold for the first unenhanced state, in response to determining that the first feature game has reached the first threshold for the first unenhanced state, update the first unenhanced state to a first enhanced state including animating boosting the unenhanced first game play characteristic to an enhanced first game play characteristic, and dynamically configure the composite feature game to animate composite game play characteristics corresponding to (a) the first enhanced state with the enhanced first game play characteristic, and (b) (i) the unenhanced second game play characteristic when the second feature game is in the second unenhanced state or (ii) an enhanced second game play characteristic when the second feature game is in a second enhanced state, conduct the one feature game initiated, and accessing the pay table in memory to determine an occurrence of any wins in the one feature game conducted.”, and the limitations of Claim 8 “a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game, (b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game, (c) a composite feature game dynamically configurable from the first feature game and the second feature game, (d) a composite weight table that lists a plurality of weight values assigned to triggering the first feature game, the second feature game, and the composite feature game, respectively, (e) one or more pay tables, and (f) instructions, which, when executed, cause the processor to initiate a game, the method comprising: determining whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a respective weight value assigned to triggering each of the first feature game, the second feature game, and the composite feature game associated with a level of return-to-player retrieved from the memory; upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered based on a weight value assigned to triggering the one feature game associated with the level of return-to-player when a value from a random number generator corresponds to one of the weight values assigned: animating the one feature game triggered based on a first feature state that the first feature game is currently in, including when the composite feature game is triggered, in response to determining that the first feature game has reached a first threshold for the first unenhanced state, updating the first unenhanced state to a first enhanced state including animating boosting the unenhanced first game play characteristic to an enhanced first game play characteristic, and dynamically incorporating composite game play characteristics into the composite feature game corresponding to (a) the first enhanced state with the enhanced first game play characteristic, and (b) (i) the unenhanced second game play characteristic when the second feature game is in the second unenhanced state or (ii) an enhanced second game play characteristic when the second feature game is in a second enhanced state; and accessing one or more pay tables in memory to determine an occurrence of any wins in the one feature game initiated for a win.”, and the limitations of Claim 14 “(a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game, (b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game, (c) a composite feature game dynamically configurable from the first feature game and the second feature game, (d) a composite weight table that lists a plurality of weight values assigned to triggering the first feature game, the second feature game, and the composite feature game, respectively, and (4) (e) one or more sequences of instructions, for dynamically configuring a feature game on a gaming system including a display device, and a game controller, the one or more sequences of instructions, which, when executed, cause the game controller to perform the steps of: determining whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a respective weight value assigned to triggering each of the first feature game, the second feature game, and the composite feature game based on a level of return-to-player; and upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered based on a weight value assigned to triggering the one feature game based on the level of return-to-player when a value from a random number generator corresponds to one of the weight values assigned: when the composite feature game is triggered based on a first feature state that the first feature game is currently in, determining whether the first feature game has reached a first threshold for the first unenhanced state, in response to determining that the first feature game has reached the first threshold for the first unenhanced state, animating boosting the unenhanced first game play characteristic for the first unenhanced state to an enhanced first game play characteristic for a first enhanced state, and dynamically incorporating composite game play characteristics into the composite feature game corresponding to (a) the first enhanced state with the enhanced first game play characteristic, and (b) (i) the unenhanced second game play characteristic when the second feature game is in the second unenhanced state or (ii) an enhanced second game play characteristic when the second feature game is in a second enhanced state.” are reasonably and broadly interpreted as covering performance of the limitation in the mind but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations listed above are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a gaming device for dynamically configuring a composite feature game based on a first feature game and a second feature game in which the first feature game comprises a first unenhanced state that has a first unenhanced play characteristic and a first enhanced state that has a first enhanced play characteristic and wherein the second feature game comprises a second unenhanced state that has a second unenhanced play characteristic and a second enhanced state that has a second unenhanced play characteristic on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
The Examiner would also like to point out that Seelig et al (US 20080207312) discloses that in one example of a typical gaming machine operation, when a player advances a wager and initiates a game, the random number generator generates a random number, which is then compared to a pay table to determine the gaming outcome and that the display is controlled to create a display, such as a combination of reels, that reflects the game outcome (paragraph 26). In this case, the use of random number generators and table lookups and displays are viewed as routine, conventional, and well-known to one of ordinary skill in the art.
The Examiner would like to point out that Walker et al., US 20060148562 teaches that a conventional gaming device can be played in a conventional manner utilizing a conventional probability table that includes a list of entries, where each entry pairs an outcome with a range of possible random numbers and if a generated random number falls within the range corresponding to a given outcome, then the outcome is selected and that a gaming device may utilize a probability database to determine, for example, what outcome corresponds to a random number generated by a random number generator and to display the determined outcome (paragraphs 25, 123). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display device, memory, and a game controller for a gaming device for dynamically configuring a composite feature game based on a first feature game and a second feature game in which the first feature game comprises a first unenhanced state that has a first unenhanced play characteristic and a first enhanced state that has a first enhanced play characteristic and wherein the second feature game comprises a second unenhanced state that has a second unenhanced play characteristic and a second enhanced state that has a second unenhanced play characteristic are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-7, 9-13, 15-20 do not remedy the deficiencies of claims 1, 8, and 14, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al., US 20180197379 (Crispino) in view of Hirai et al., US 20180075692 (Hirai).
Regarding 1, 14, 18. 
	Crispino discloses an electronic gaming device/non-transitory/method (para 2, 12, 14) comprising: 
	a display device (fig 2, elem 14, para 35); and 
a game controller comprising a processor and a memory storing (Fig 3, elem 60, 64; para 37-38)
	(a) a first feature game having an unenhanced first game play characteristic corresponding to a first unenhanced state of the first feature game (Abstract, para 59-60, 64-66. A first unenhanced game play characteristic can be that of Scat 1 symbol which results in free games.), 
	(b) a second feature game having an unenhanced second game play characteristic corresponding to a second unenhanced state of the second feature game (Abstract, para 59-60, 64-67 A second unenhanced game play characteristic can be that of Scat 2 symbol which results in bonus prizes appearing on any wild symbols), 
	(c) a composite feature game dynamically configurable from the first feature game and the second feature game (Abstract, para 59-60, 64-67. The composite feature game can have free games that have nudging wilds and bonus prizes appearing on the wilds);
	(e) a pay table (para 50, 59), 
(f) instructions, which, when executed, cause the processor to initiate a game (para 5) and 
animate the one feature game triggered based on a first feature state that the first feature game is currently in, including when the composite feature game is triggered (para 64-67);
determine whether the first feature game has reached a first threshold for the first unenhanced state, in response to determining that the first feature game has reached the first threshold for the first unenhanced state, update the first unenhanced state to a first enhanced state including animating boosting the unenhanced first game play characteristic to an enhanced first game play characteristic (para 64-67. When the first enhanced state is triggered, the free games in which there are nudging wilds as interpreted as the animating boosting of the unenhanced first game play characteristic to an enhanced first game play characteristic.), and 
dynamically configure the composite feature game to animate composite game play characteristics corresponding to (a) the first enhanced state with the enhanced first game play characteristic (para 64-67. When the composite feature game is dynamically triggered, the free games that have nudging wilds and bonus prizes appearing on the wilds are interpreted as the animating of the composite game.), and 
(b) (i) the unenhanced second game play characteristic when the second feature game is in the second unenhanced state (para 64-67) or (ii) an enhanced second game play characteristic when the second feature game is in a second enhanced state (para 64-67), conduct the one feature game initiated (para 64-67. When the second enhanced game play characteristic is triggered as a result of displaying a threshold amount of Scat 2 symbol, this results in bonus prizes appearing on any wild symbols during play of free spins.), and 
accessing the pay table in memory to determine an occurrence of any wins in the one feature game conducted (para 50, 59).
	Crispino failed to teach (d) a composite weight table that lists a plurality of weight values assigned to triggering the first feature game, the second feature game, and the composite feature game, respectively.
	While Crispino teaches determining whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol (para 64-66) Crispino failed to disclose the determining is based on a respective weight value assigned to triggering each of  the first feature game, the second feature game, and the composite feature game to maintain a level of return-to- player retrieved from the memory, receive a value from a random number generator, upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered based on a weight value assigned to triggering the one feature game to maintain the level of return-to-player when the value from the random number generator corresponds to one of the weight values assigned.
	However, Hirai teaches using a random number generator (para 48, 77) as well as maintaining a level of return-to-player (Fig 4C; para 91) as well as teaching plurality of trigger probabilities to be assigned to each of the plurality of triggers (Fig 3A; para 90.) because it can help provide an attractive game that strongly attracts casino customers as players, and improve the functionality of the gaming machine (para 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hirai’s teachings with Crispino because it can help provide an attractive game that strongly attracts casino customers as players, and improve the functionality of the gaming machine as taught by Hirai.  It should also be noted that one would have been motivated to incorporate the teachings of Hirai to use known techniques to yield the predictable result to modify the RTP to increase player awards and/or improve revenue for the game operator (para 90-91). 
	To further elaborate, since Hirai teaches that there are weighted values assigned to triggers occurring (ie: appearance of certain symbols), this is interpreted as Hirai teaching determining whether the first feature game, the second feature game, and the composite feature game is triggered by a trigger symbol based on a respective weight value assigned to triggering each of the first feature game, the second feature game, and the composite feature game to maintain a level of return-to- player retrieved from the memory because Crispino teaches the appearance of certain trigger symbols that can appear that would result in triggering either a first, second, or composite feature game. Furthermore, since Hirai teaches using a random number generator in order to determine possible outcomes in order to maintain a return-to-player, this is interpreted as also teaching receiving a value from a random number generator, upon one feature game among the first feature game, the second feature game, and the composite feature game being triggered based on a weight value assigned to triggering the one feature game to maintain the level of return-to-player when the value from the random number generator corresponds to one of the weight values assigned when combined with Crispino.

Regarding Claims 5, 12. 
Crispino further discloses wherein when the first feature game is triggered, and the instructions, when executed, cause the processor to initiate the first feature game with the unenhanced first game play characteristic when the first feature game is in the first unenhanced state, and initiate the first feature game with the enhanced first game play characteristic when the first feature game is in the first enhanced state (para 64-66. The first feature game with the enhanced first game play characteristic when the first feature game is in the first enhanced state can be initiated when three Scat 1 symbols are collected which results in free games with nudging wilds).  

Regarding Claims 7, 20. 
Crispino further discloses during the first feature game: 
select a plurality of symbols from respective ones of a plurality of reel strips for a plurality of columns of symbol positions, wherein each column of symbol positions corresponds to a reel strip of the plurality of reel strips (Fig 8a-8c, para 54-55, 57-58, 62); 
control the plurality of columns of symbol positions to display the plurality of symbols selected (Fig 8a-8c, para 54-55, 57-58, 62); 
upon the plurality of symbols selected comprising one or both of a first trigger symbol corresponding to the first feature game and a second trigger symbol corresponding to the second feature game (para 64-66), 
assign at least one trigger probability of a plurality of trigger probabilities based on identities of the one or both of the first trigger symbol and the second trigger symbol selected (Hirai: Fig 3A; para 90.); 
determine a trigger outcome based on the at least one trigger probability assigned (Hirai: Fig 3A; para 90.); and 
initiate the feature game based on the trigger outcome, wherein the feature game comprises the first feature game, the second feature game and the composite feature game (para 64-66).

Claims 2, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al., US 20190197379 (Crispino) and Hirai et al., US 20180075692 (Hirai), and in further view of Schaefer, US20210104127 (Schaefer) and Schmidt et al., US 20180025585 and Boese et al., US 20160328926
Regarding Claims 2, 9, 15. 
	Crispino further discloses when the unenhanced first game play characteristic includes awarding a plurality of free games, increase the plurality of free games (para 64); 
	when the unenhanced first game play characteristic includes awarding a configuring symbol for one of a first prize and a second prize, update the configuring symbol to be awardable for both the first prize and the second prize (para 67. A wild symbol is a configurable symbol that can be used for awarding first and second prizes for winning combinations. In this case, a wild symbol can).  
	Crispino and Hirai failed to teach when the unenhanced first game play characteristic includes awarding a plurality of pay lines, increase the plurality of pay lines.
	However, Schaefer teaches of a wagering game (Abstract) that teaches of players playing a game of in which players can be presented with a plurality of awards can also being awarded an increased plurality of paylines (Abstract, para 14-15, 26-27, 38, 40, 48) because it provides an improved gaming system that can increase player time on and use of the gaming system of the present disclosure, and thus decreased wear and tear on other gaming systems in a casino (para 54).
	Therefore, it would have been obvious to one of ordinary skill int the art before the effective filing date of the invention to incorporate Schaefer's teachings with Crispino and Hirai because it provides an improved gaming system that can increase player time on and use of the gaming system of the present disclosure, and thus decreased wear and tear on other gaming systems in a casino as taught by Schaefer.
	Crispino and Hirai and Schaefer failed to teach when the unenhanced first game play characteristic includes awarding a plurality of additional display positions, increase the plurality of additional display positions.
	However, Schmidt teaches an electronic gaming device wherein the instructions further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions (Fig. 3, para 47, 51, 53. The reel expansion event causes a number of symbol positions to increase in each of the plurality of columns) because one would have been motivated to incorporate the reel expansion techniques of Schmidt to increase game variation and player excitement (para 7). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions because one would have been motivated to incorporate the reel expansion techniques of Schmidt to increase game variation and player excitement as taught by Scmidt.
	Crispino and Hirai and Schaefer and Schmidt failed to teach when the unenhanced first game play characteristic includes awarding a multiplier, increase the multiplier.
	However, Boese teaches of a gaming system that teach unenhanced first game play characteristic includes awarding a multiplier, increase the multiplier (para 324. When multipliers can be implemented, such multipliers can be increased for feature games) because it can increase the player's entertainment level, the player's enjoyment of the game may be enhanced, which may increase a player's game playing period (para 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Boese’s teachings with Crispino and Hirai and Schaefer and Schmidt because it can increase the player's entertainment level, the player's enjoyment of the game may be enhanced, which may increase a player's game playing period as taught by Boese.

Regarding Claim 18. 
Crispino and Hirai and Schaefer and Schmidt and Boese disclose the non-transitory computer-readable medium of claim 15, Crispino further discloses and wherein the one or more sequences of instructions, when executed, further cause the game controller to perform the steps of conducting the first feature game with the unenhanced first game play characteristic when the first feature game is in the first unenhanced state, and conducting the first feature game with the enhanced first game play characteristic when the first feature game is in the first enhanced state (para 64-67).

Claims 3, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al., US 20190197379 (Crispino) and Hirai et al., US 20180075692 (Hirai), and in further view of Hendricks et al., US 20200098221 (Hendricks)
Regarding Claims 3, 10, 16. 
Crispino and Hirai failed to disclose when the first feature game uses a first weight table for awards in the first unenhanced state, use a different first weight table for different larger awards for the first enhanced state.
	However, Hendricks teaches that different weighted tables can be implemented to meet designated return-to-player outcomes (para 69, 82).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hendricks’ teachings. To further elaborate, in instances where larger awards can be provided to the player for the first enhanced state, this means a different weighted table would be implemented.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al., US 20190197379 (Crispino) and Hirai et al., US 20180075692 (Hirai), and in further view Marston et al., US 20170092070 (Marston)
Regarding Claims 6, 13, 19. 
Crispino further discloses incrementing a first game event counter in response to an occurrence of a first game event in the first feature game, advance the first feature game from the first unenhanced state to the first enhanced state upon the first game event counter reaching the first threshold (para 64-66. A counter is incremented every time a scat 1 symbol appears in which free games with nudging wilds can be implemented upon a threshold of three scat 1s being collected.), and 
	reset the first game event counter upon either the first feature game being conducted with the first enhanced game play characteristic or the composite feature game being conducted with the first enhanced game play characteristic.  
	However, Marston teaches that when it comes to symbol counters, when an accumulated amount of symbol is collected to trigger a feature event or a secondary event, the system resets the counter (para 41) because it provides an increased level of anticipation by certain players and a corresponding increased level of excitement for such players (para 11)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marston’s teachings because it provides an increased level of anticipation by certain players and a corresponding increased level of excitement for such players as taught by Marston.

Allowable Subject Matter
Claims 4, 11, 17 allowed. The closest prior art, Cohen et al, US 20110105216, teaches that weighted tables can be reset, which can be interpreted as returning from using the different first weight table to using the first weight table (para 110, 127), but failed to teach the returning to the first weight table when all entries in the different first weight table have been selected.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant states: “Specifically, as can be seen, the pending claims represent a specific, practical application in an electronic gaming system involving a novel way to incorporate a memory having at least one table with a plurality of assignable weights, a display device, and a processor that, among other things, based on symbols displayed and the weights dynamically assigned to feature games associated with some of the symbols, animates a first feature game, a second feature game, or a composite feature game. (See claim 1.) Such features are practical, visual and not abstract. 
	More specifically, assigning different weights to different feature games (to satisfy different volatilities and/or return-to-player) based on different combinations of feature triggering symbols, and initiating the combined animations improve gaming technology by conveying very complex information regarding the weights and thus the probabilities in the form of different combinations of feature games, and animating the feature game(s) triggered, which is done in a non-abstract, visual format.” 
	
The Examiner disagrees and had pointed out in the USC 101 rejection above that Seelig et al (US 20080207312) discloses that in one example of a typical gaming machine operation, when a player advances a wager and initiates a game, the random number generator generates a random number, which is then compared to a pay table to determine the gaming outcome and that the display is controlled to create a display, such as a combination of reels, that reflects the game outcome (paragraph 26). In this case, the use of random number generators and table lookups and displays are viewed as routine, conventional, and well-known to one of ordinary skill in the art. In this case, the table lookup that is used for generating game outcomes is interpreted as that of a weighted table as described in the instant invention. The Examiner also further reiterates that paragraph 25 and 123 of Walker et al., US 20060148562 teaches that a conventional gaming device can be played in a  conventional manner utilizing a conventional probability table that includes a list of entries, where each entry pairs an outcome with a range of possible random numbers and if a generated random number falls within the range corresponding to a given outcome, then the outcome is selected and that a gaming device may utilize a probability database to determine, for example, what outcome corresponds to a random number generated by a random number generator and to display the determined outcome. In this case, the Examiner believes the implementation of weighted tables (which dictates the probability of a certain outcome occurring), is something that is “significantly more” or directs the instant invention towards a practical application nor a technological improvement to wagering game technology.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715